Citation Nr: 0202552	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  98-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured nose with sinusitis, deviated nasal septum, and 
rhinitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1959 to March 1961.

This appeal came to the Board of Veterans' Appeals (Board) 
from 1992 and later RO decisions that denied service 
connection for a bilateral foot condition and increased the 
evaluation for residuals of a broken nose manifested by 
sinusitis from zero to 30 percent.  In a September 1999 
decision, the Board denied the appeal for service connection 
for a bilateral foot condition and remanded the issue of 
entitlement to an increased evaluation for sinusitis to the 
RO for additional development.


FINDINGS OF FACT

1.  The residuals of surgery for a broken nose include a 
deviated nasal septum, rhinitis, and sinusitis that are 
manifested primarily by enlarged and erythematous nasal 
turbinates; tenderness over the frontal and maxillary 
sinuses, bilaterally; mildly restricted air flow on the left 
side of the nose; and recurrent episodes of sinusitis 
requiring antibiotic therapy.

2.  The following are not found:  Chronic osteomyelitis 
requiring repeated curettage, severe symptoms after repeated 
sinus operations, 50 percent obstruction of either nasal 
passage, atrophic changes, crusting, purulence, or polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fractured nose with sinusitis, deviated nasal 
septum, and rhinitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Codes 6501, 6502, 6510 (as in 
effect prior to October 7, 1996), 6502, 6510, and 6522, (as 
in effect from October 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for sinusitis.

The veteran has been provided with VA examinations to 
determine the current severity of his sinusitis.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a letter 
dated in May 2001, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from April 1959 to March 1961. 

Service medical records reveal that the veteran was 
hospitalized in May 1960 after sustaining a fractured nose on 
May 23.  The diagnosis was fracture, simple, comminuted nasal 
bone, no artery or nerve involvement.  He was referred to 
general surgery for specialized treatment.

A private medical report dated in 1986 notes that the veteran 
had a history of nasal septum surgery following injury in 
service.  It was noted that the signatory saw the veteran in 
1962 and recommended a revision of the operation to correct 
his deviated nasal septum, that was carried out in September 
1962.  Following the revision, the veteran developed a severe 
nasal allergy.

A November 1986 RO rating decision granted service connection 
for history of fractured nose.  A zero percent rating was 
assigned for this condition, effective from July 1986.  The 
zero percent evaluation remained unchanged until RO rating 
decisions in 1992 and 1993 reclassified the condition to 
include sinusitis and increased the evaluation from zero to 
30 percent.

VA and private medical records show that the veteran was 
treated and evaluated for nasal problems in the 1990's, 2000, 
and 2001.  The more salient medical reports related to the 
claim being considered in this decision are discussed below.

A private medical report shows that the veteran was 
hospitalized from October to November 1991 for treatment of a 
condition not related to the claim being considered in this 
decision.  On physical examination during this 
hospitalization there was slight hyperemia of nasal mucous 
membranes.  There was no acute inflammation of the tympanic 
membranes.

The veteran underwent a VA medical examination in February 
1992.  A history of allergy problems following nasal surgery 
was noted.  He had a narrowed nasal chamber with fairly 
straight nasal septum.  There was boggy turbinate tissue 
present that was fairly pale in appearance.  Rhinitis was 
found.  X-rays of the paranasal sinuses revealed an air fluid 
level in the left maxillary sinus with some thickening of the 
mucosa of the right maxillary sinus compatible with acute 
sinusitis.  The assessment was chronic sinusitis possibly 
secondary to old deviated nasal septum or allergic rhinitis.

A VA report shows that the veteran had a CT (computed 
tomography) of the maxillofacial sinus.  The impressions were 
mild mucoperiosteal thickening throughout all the sinuses 
without air fluid level or evidence of polyps; and probable 
mild obstruction of the right osteomeatal complex.

A VA report of the veteran's outpatient treatment in March 
1993 shows that he was seen for sinus problems.  There was 
mild frontal tenderness.  The septum was midline.  There was 
no pus or discharge.

A VA report shows that the veteran had a CT of his sinuses in 
February 2000.  The impression was recurrent acute sinusitis 
that acts on his restrictive lung disease during an episode 
of upper respiratory infection.

The veteran underwent a VA examination of his nose, sinuses, 
larynx, and pharynx in May 2000.  The nose was healed without 
deformity.  There was no significant septal deviation.  There 
was adequate airway space visualized.  He sniffed against 
resistance, showing both right and left nares to be patent 
for respirations at this examination.  He complained of post-
nasal drainage.  There was very slight tenderness on pressure 
immediately above the nose, frontal, near midline.  He did 
not have tenderness over the maxillary sinuses, right or 
left, or posteriorly.  The diagnosis was chronic sinusitis, 
ethmoid and maxillary, with recurrent infections.

A VA report of the veteran's treatment in May 2001 notes that 
he is treated approximately every 2 months with antibiotics 
for sinus infections.  It was noted that the sinus infections 
affected his lung symptoms.

The veteran underwent a VA examination in August 2001 to 
determine the severity of his sinusitis.  He complained of 
post-nasal drainage.  The examiner reviewed the evidence in 
the veteran's claims folders.  There were depressed and 
thickened tympanic membranes, bilaterally.  The nasal 
turbinates were enlarged and were somewhat erythematous.  
There was deviation of the nasal septum to the left on direct 
inspection.  There was no obvious deformity of the nose.  
There was tenderness over both the frontal and the maxillary 
sinuses, bilaterally.  The air flow down the right side of 
the nose was completely normal.  It was somewhat restricted 
on the left side.  The assessment was status-post nasal 
fracture with status-post reconstructive surgery with chronic 
sinusitis and rhinitis with residuals.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The evidence reveals that the veteran sustained a fracture of 
the nose in service and that the post operative residuals 
currently include a slightly deviated nasal septum to the 
left, rhinitis, and sinusitis.  His sinus problems affect 
various sinuses and will be evaluated under 38 C.F.R. § 4.97, 
diagnostic code 6510.

A noncompensable evaluation is warranted for chronic 
pansinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating requires moderate 
chronic maxillary sinusitis manifested by a discharge, 
crusting or scaling and infrequent headaches.  A 30 percent 
evaluation requires severe chronic frontal sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  A 50 percent rating requires that the 
condition be postoperative, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or that 
there be severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Code 6510, effective prior to October 7, 
1996.

The regulations for the evaluation of sinusitis, rhinitis, 
and other diseases of the nose and throat were revised, 
effective October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 
5, 1996).  When regulations are changed during the course of 
the veteran's appeal, the criteria that is to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPREC 3-2000.  In this case, the Board 
has considered both the old and new versions of the rating 
criteria, but finds that neither favors the veteran, as 
neither affords a basis for an increase to the next higher 
level (50 percent) or a separate rating.

A noncompensable evaluation is warranted for chronic 
pansinusitis with only X-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating requires that the condition be postoperative, 
following radical surgery, with chronic osteomyelitis; or 
that there be near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Code 6510, effective as of October 7, 1996.

The veteran underwent a VA medical examination in August 2001 
to determine the current severity of his sinusitis.  The 
examiner reviewed the evidence in the veteran's claims 
folders and found that the veteran had residuals of a broken 
nose manifested by a deviated nasal septum, rhinitis, and 
sinusitis with depressed thickened tympanic membranes, 
bilaterally; enlarged and erythematous nasal turbinates; 
tenderness over the frontal and maxillary sinusitis, 
bilaterally; and mildly restricted air flow on the left side 
of the nose.  The report of this examination and the reports 
of the veteran's VA examinations in 1992 and 2000 do not show 
the presence of chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations to 
support the assignment of a 50 percent evaluation for the 
veteran's sinusitis under diagnostic code 6510, effective 
prior to or as of October 7, 1996.

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502, effective as of October 7, 1996.

In this case, the reports of the veteran's VA medical 
examinations in May 2000 and August 2001 reveal that he has 
slight deviation of the nasal septum to the left, but the 
evidence does not show that this condition produces marked 
interference with breathing or 50 percent obstruction of the 
nasal passage.  Hence, the evidence does not support the 
assignment of a separate compensable evaluation for the 
deviated nasal septum under diagnostic code 6502, effective 
prior to or as of October 7, 1996.

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (offensive-smelling discharge, 
Dorland's Illustrated Medical Dictionary 1117 (25th ed. 
1974)), and atrophic changes.  38 C.F.R. § 4.97, Code 6501, 
effective prior to October 7, 1996. 

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97, Code 
6522.

In this case, the evidence does not show polyps, significant 
obstruction of a nasal passage or other symptoms due to 
rhinitis that have not been considered in the evaluation of 
the sinusitis to support the assignment of a separate 
compensable evaluation for rhinitis.  38 C.F.R. § 4.14 
(2001).

The evidence as a whole indicates that the current 30 percent 
evaluation for the veteran's post operative residuals of 
nasal surgery for a fracture of the nose with deviated nasal 
septum, rhinitis, and sinusitis more nearly approximates his 
disability picture.  See 38 C.F.R. § 4.7.  He has not had 
sinus surgery, and does not have crusting, purulence, or 
independently ratable symptoms of rhinitis or obstruction.  

The veteran has not raised the question of an extraschedular 
evaluation, and in light of Floyd v. Brown, 9 Vet. App. 88 
(1996), the Board does not have jurisdiction to address the 
provisions of 38 C.F.R. § 3.321(b)(1) in the first instance.  
The veteran has been unemployed since 1981 due to a lung 
condition following toxic gas inhalation; he has since 
developed heart disease, has required hip replacement, and 
has other nonservice-connected disabilities.  Nothing in the 
record suggests that the service-connected nasal condition 
markedly interferes with employment or requires frequent 
hospitalization.  Accordingly the Board declines to remand 
the case to the RO for extraschedular consideration.

The preponderance of the evidence is against the claim for a 
higher rating for this disability, and the claim is denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased evaluation for post operative residuals of 
surgery for a fracture of the nose with deviated nasal 
septum, rhinitis, and sinusitis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

